Citation Nr: 9930242	
Decision Date: 10/22/99    Archive Date: 10/29/99

DOCKET NO.  98-16 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for postoperative 
residuals, injury, left knee, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant





INTRODUCTION

The veteran served on active duty from March 1983 to March 
1986.  This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from the Department of Veterans 
Affairs (hereinafter VA) regional office in Atlanta, Georgia 
(hereinafter RO).


REMAND

The veteran contends that manifestations of his 
service-connected left knee disorder have increased in 
severity.  He specifically alleges that his left knee is 
unstable, and produces pain, numbness, and frequent swelling.  
He states that the postoperative scar is tender.  The RO 
established service connection for a left knee disability, 
characterized as postoperative residuals, injury left knee, 
in a April 1986 rating decision and a 10 percent rating was 
assigned under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5259 (1998).  This diagnostic code 
contemplates the removal of the semilunar cartilage, 
symptomatic.  

Private medical records dated in 1998 and 1999 reveal mild to 
moderate degenerative joint arthritis.  Degenerative 
arthritis is rated based on limitation of motion.  38 
C.F.R. § 4.71a, Diagnostic Code 5003 (1998).  A 10 percent 
rating is warranted for limitation of motion characterized by 
flexion to 45 degrees or extension limited to 10 degrees.  
38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261 (1998).  The 
next higher evaluation of 20 percent is warranted for flexion 
limited to 30 degrees or extension limited to 15 degrees.  
Id.  The normal range of motion is from 0 degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate 
II (1998).  Degenerative arthritis established by X-ray 
findings will rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved (Diagnostic Code 5200, etc.).  When 
however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  Under Hicks v. Brown, 8 Vet. 
App. 417 (1995), the United States Court of Appeals for 
Veterans Claims (hereinafter Court) noted that Diagnostic 
Code 5003 and 38 C.F.R. § 4.59 (1998) deem painful a motion 
of a major joint or group of minor joints caused by 
degenerative arthritis that is established by X-ray evidence 
to be limited motion even though a range of motion may be 
possible beyond the point when pain sets in.  

Under Diagnostic Code 5257, knee impairment, involving 
recurrent subluxation or lateral instability, is rated 30 
percent when severe, 20 percent when moderate, and 10 percent 
when slight.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (1998).

Except as otherwise provided in the VA'S SCHEDULE FOR RATING 
DISABILITIES, codified in 38 C.F.R. Part 4 (1998), all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, and then all ratings are 
to be combined pursuant to 38 C.F.R. § 4.25 (1998).  Esteban 
v. Brown, 6 Vet. App. 259, 261 (1994).  The Court has 
interpreted 38 U.S.C.A. § 1155 (West 1991) as implicitly 
containing the concept that the rating schedule may not be 
employed as a vehicle for compensating a claimant twice (or 
more) for the same symptomatology; such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity and would constitute pyramiding of 
disabilities, which is cautioned against in 38 C.F.R.  § 4.14 
(1998).  In Esteban, the Court ruled that the veteran, who 
had residuals of injury to the right side of his face, was 
entitled to separate ratings for disfigurement, a painful 
scar and muscle injury.  Thus, as a matter of law, the 
appellant was entitled to combine his 10 percent rating for 
disfigurement under 38 C.F.R. § 4.118, Diagnostic Code 7800 
(1998) with an additional 10 percent rating for tender and 
painful scars under 38 C.F.R. § 4.118, Diagnostic Code 7804 
(1998), and a third 10 percent rating for facial muscle 
injury interfering with mastication under 38 C.F.R. § 4.71a, 
Diagnostic Code 5325 (1998).  The Court found that the 
critical element was that none of the symptomatology for any 
one of these three manifestations was duplicative of or 
overlapping with the symptomatology of the other two 
conditions.  Instead, each was separate and distinct in 
nature. 

A recent precedent opinion of the VA General Counsel, 
VAOPGCPREC 23-97 (July 1, 1997), held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257, citing Esteban.  
Diagnostic Code  5257 provides for evaluation of instability 
of the knee without reference to limitation of motion.  The 
terms of Diagnostic Code 5003, on the other hand, refer not 
to instability but to X-ray findings and limitation of motion 
"under the appropriate diagnostic codes for the specific 
joint or joints involved (Diagnostic Code 5200 etc.)."  The 
reference to "DC 5200 etc." associates Diagnostic Code 5003 
with the diagnostic codes involving limitation of motion.  
Since Diagnostic Code 5257 is not among those codes, it is 
not thereby associated with Diagnostic Code 5003.  

Additionally, the Board notes that the veteran contends that 
pain due to his service-connected left knee has resulted in 
functional loss, which impairs his ability to walk, jog, 
climb stairs, and climb hills.  The Court has held that the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 (1998) must also be 
considered, and that examinations upon which the rating 
decisions are based must adequately portray the extent of 
functional loss due to pain "on use or due to flare-ups."  
DeLuca v. Brown, 8 Vet. App. 202 (1995).

Evidence in the claims file reflects that the veteran did not 
report for a VA examination scheduled in October 1998.  VA 
regulations provide that "[w]hen a claimant fails to report 
for an examination . . . scheduled in conjunction with . . . 
a claim for an increase, the claim shall be denied."  38 
C.F.R. § 3.655(b) (1998). However, there is no evidence in 
the claims file of the notification to the veteran of the 
scheduled examination.  The best evidence of such 
notification would be a copy of the letter to the veteran in 
the claims file.

The Court has held that the burden is on the VA to 
demonstrate that notice was sent to the veteran's "latest 
address of record," and, in addition, the VA must show that 
the veteran lacked "adequate reason" or "good cause" for 
failing to report for the scheduled examination.  See 38 
C.F.R. §§ 3.158(b), 3.655 (1998); Hyson v. Brown, 5 Vet. App. 
262, 265 (1993).  Further, the Court has held that the VA has 
a duty to fully inform the veteran of the consequences of his 
failure to report for a scheduled examination.  See Connolly 
v. Derwinski, 1 Vet. App. 566 (1991).

Therefore, the case must be remanded in order to afford the 
veteran another opportunity to undergo a VA examination.  The 
RO must comply with all notification requirements regarding 
the duty of the veteran to cooperate and report for the 
examination, and the consequences of his failure to report 
for examination.  Evidence of all written notifications to 
the veteran should be made part of the record.  In the event 
that the veteran fails to report for the VA examination, the 
RO should readjudicate the claim with consideration of 38 
C.F.R. §§ 3.158 and 3.655 and notify the veteran of that 
determination in a supplemental statement of the case.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, this case is remanded for the following actions:

1.  All pertinent VA and private medical 
treatment records subsequent to January 
1999, should be obtained and associated 
with the claims file. 

2.  The RO should request that the 
veteran's private physician, S. Barnes, 
M.D., state whether the finding of 
arthritis was based on clinical and/or 
radiographic evidence.  If the diagnosis 
of arthritis of the left knee was based 
on radiographic evidence, the relevant 
radiographic report(s) should be obtained 
and associated with the claims file.

3.  Thereafter, the veteran should be 
provided a VA examination to determine 
the severity of his service-connected 
left knee disorder.  All indicated tests 
and studies should be accomplished, to 
include x-rays, to determine the 
radiographic presence or absence of 
arthritis.  The examiner should record 
pertinent medical complaints, symptoms, 
and clinical findings, including range of 
motion testing.  The examiner should 
indicate any involvement of joint 
structure, muscles and nerves, and 
comment on the presence or absence of 
pain, weakened movement, excess 
fatigability, incoordination, muscle 
atrophy, changes in condition of the skin 
indicative of disuse, and the functional 
loss resulting from any such 
manifestations.  The examiner should also 
provide an opinion as to the degree of 
any functional loss that is likely to 
result from a flare-up of symptoms or on 
extended use.  The examiner should also 
comment on the veteran's scar(s) that are 
the result of his service-connected left 
knee, to include whether the scars are 
well healed, tender, painful, or limit 
the function of the left knee.  The 
claims file must be made available to and 
reviewed by the examiner prior to the 
requested study and the examination 
report should reflect that such a review 
was made.  

4.  The RO must ensure that copies of all 
notification letters sent to the veteran 
are placed in the claims file, 
specifically the notification letter(s) 
of the scheduled VA examination.  The 
veteran should be notified, at his most 
recent address of record, of the 
consequences of his failure to report for 
the aforementioned examination without 
good cause, that is, that his claim may 
be denied.  

5.  Following completion of the 
foregoing, the RO should review the 
claims file and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the report does 
not include all test reports, special 
studies, or fully detailed descriptions 
of all pathology or adequate responses to 
the specific opinions requested, the 
report must be returned to the examiner 
for corrective action.  38 C.F.R. § 4.2 
(1998).  "If the [examination] report 
does not contain sufficient detail it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes."  Green v. Derwinski, 1. Vet. 
App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
Ardison v. Brown, 6 Vet. App. 405, 407 
(1994).

6.  Thereafter, the RO should formally 
readjudicate the issue of entitlement to 
an increased rating for the veteran's 
service-connected left knee disorder, 
with consideration of 38 C.F.R. §§ 4.40 
and 4.45, and DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The RO should develop 
and adjudicate the issue of whether 
separate ratings are to be assigned to 
the veteran's service-connected left knee 
disorder based on limitation of motion 
and instability, as well as a whether a 
separate rating for any associated scars 
is warranted.  If the veteran fails to 
report for VA examination, the RO should 
consider the provisions of 38 C.F.R. §§ 
3.158 and 3.655.  

7.  Thereafter, if the issue on appeal 
remains denied, a supplemental statement 
of the case should be provided to the 
veteran and his representative.  The 
supplemental statement of the case should 
address whether the veteran's claims for 
increased ratings should be submitted to 
the Chief Benefits Director or the 
Director, VA Compensation and Pension 
Service for assignment of an 
extraschedular rating under the 
provisions of 38 C.F.R. § 3.321(b)(1) 
(1998).  After the veteran and his 
representative have had an adequate 
opportunity to respond, the appeal should 
be returned to the Board for appellate 
review.  

The RO is advised that the Board is obligated by law to 
ensure that the RO complies with its directives.  The Court 
has stated that compliance by the RO is neither optional nor 
discretionary.  Where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. West, 11 Vet. App. 
268 (1998).  This claim must be afforded expeditious 
treatment by the RO.  The law requires that all claims that 
are remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the regional offices to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.  No action is required by 
the veteran until he receives further notice; however, he may 
present additional evidence or argument while the case is in 
remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).



		
	JOY A. MCDONALD
	Acting Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


